Citation Nr: 1207884	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-33 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches and neurological symptoms.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973 and from November 2003 to March 2005.  He also served in the Army National Guard, including active duty for training service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In a July 2008 rating decision, the RO recharacterized the issue as entitlement to service connection for status-post head injury with neurological symptoms and denied this claim on the merits.  The Veteran disagreed with this decision in September 2008.  He perfected a timely appeal in November 2008.

The case was brought before the Board in May 2010, where it re-characterized the issue on appeal as stated on the title page of this decision, and remanded for a VA examination.  The claim was again before the Board in February 2011 at which time it was again remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a new VA examination.  The Veteran was afforded a VA examination in March 2011 for his claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that in a November 2007 statement the Veteran raised the issue of entitlement to service connection for residuals of a head injury based on an undiagnosed illness.  However, this theory of entitlement has never been adjudicated by the RO, and therefore, is referred to the RO for appropriate action.



FINDING OF FACT

The Veteran has not had residuals of an in-service head injury at any time since he filed his claim of entitlement to service connection.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Associated with the claims file are service treatment records for the period of service from 1971 to 1973 and from his service from 2003 to 2004 as well as active duty for training service.  In November 2006 and February 2007 letters, the RO informed the Veteran that it was having difficulty locating his original service treatment records for his 2003 to 2005 period of active service.  The RO continued to make efforts to locate those records and in May 2007 issued a formal finding of unavailability, listing the steps the RO had taken to obtain these records.  Although he reported that he was treated at a local civilian hospital for his 1995 head injury he did not provide sufficient identifying information for VA to assist him in obtaining any such private records.  VA has obtained all identified private records for which the Veteran has sought its assistance in obtaining.  Additionally there are service treatment records associated with the claim file from 1995, 1997, and from his 2003 to 2005 period of active service.  Based on these facts, the Board concludes that any service treatment records that are not associated with the claims file are not available and further attempts to obtain such records would be futile.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The Veteran was afforded an adequate VA examination and an adequate expert opinion was obtained in March 2011.  What is important in this case is whether there is a nexus between the Veteran's currently reported symptoms and an in-service injury.  The March 2011 examination report includes an opinion that took into consideration the Veteran's relevant history, included a sufficiently detailed description of his disability, and was supported by an analysis that the Board can weigh against other evidence of record.  The opinion is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. See 38 U.S.C.A. §§ 101(22), (23), (24) , 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (23), (24) (West 2002); see also 38 C.F.R. § 3.6.(c)(d) (2011).  

One way of establishing the "nexus" requirement is by showing continuity of symptomatology since the in-service injury or disease.  38  C.F.R. § 3.303(b).  

The Veteran contends that due to a head injury incurred while on active duty for training in February 1995, he experiences bad dreams, has trouble communicating, and suffers from memory loss.  For this reason he believes his claim of service connection should be granted.  

An undated service treatment record documents that the Veteran had been hit in the head with a hatch and sustained a laceration.  There was no loss of consciousness or visual deficiencies found.  A service treatment record from February 1995 indicated the Veteran had injured his head 12 days earlier when the hatch of vehicle hit his head.  However, he had no complaints at that time and the only diagnosis was a healed laceration of the head.  The Statement of Medical Examination and Duty Status, signed April 1995, noted that the Veteran was injured in February 1995 when he was hit in the head by a hatch.  This document includes a finding that the Veteran was on active duty for training at that time and that the injury occurred in the line of duty.  The extent of the injury was a scalp laceration.  

VA afforded the Veteran a compensation and pension (C&P) examination June 2010.  Noted in the report of that examination is that the Veteran reported no treatment since the initial 1995 injury, but reported that he had memory loss and attention concentration problems.  The medical history section of the report includes the Veteran's report of being hit in the head by the hatch of a vehicle during service in 1995 and that he received 10 plus stitches of his head.  Also noted was that the Veteran's headaches began in 2006.  The examiner stated that it was not likely that his headaches were related to the in-service injury because the headaches began in 2006, 11 years after the injury.  

VA afforded the Veteran another examination in March 2011.  The Veteran reported that at the time of the February 1995 injury his symptoms were mild, such as mild headaches and insomnia, but they had worsened over the years.  He reported headaches occurring almost every day that were a 7 or 8 out of 10 in severity.  He also reported symptoms including numbness, memory loss, anxiety, and severe insomnia.  

The examiner opined that it was unlikely that the Veteran's 1995 head injury caused the symptoms he described.  The examiner's rationale was that head trauma, such as the one sustained by the Veteran, typically resulted in more dramatic symptoms early on that tended to improve over time.  The Veteran had mild symptoms early on which he contends have worsened.  The examiner went on to state that most of the Veteran's physical complaints appear to be more related to his depression and posttraumatic stress disorder.  The examiner opined descriptions of symptoms such as insomnia, anxiety, and chronic fatigue were all more psychogenic in nature and unrelated to the head trauma.  

The Board finds the March 2011 opinion to be highly probative on the question of whether the Veteran has any residuals of the 1995 in-service injury.  The examiner provided reasoning to support the conclusion.  The March 2011 opinion is afforded considerable probative weight because the analysis supporting the opinion is not only logical but detailed and includes an explanation as to what one would expect from such an injury and the likely etiology of the Veteran's reported symptoms.  

The Board recognizes that the examiner's use of certain words in stating his opinion did not tightly conform to what the Board asked in its May 2010 remand.  He used the word "unlikely" in the opinion rather than stating the conclusion in terms of "whether it is at least as likely as not (a 50% or higher degree of probability)" specified in the Board's remand.  He also stated that he did not think the head trauma was the primary cause of the Veteran's symptoms.  From the analysis provided by the examiner it is clear that the examiner was not limiting the conclusion to one based on a less than a 51 percent likelihood (as opposed to less than a 50 percent likelihood) and that the use of the word "primary" does not render the opinion unclear or favorable to the Veteran.  Rather, given the analysis provided by the examiner, the Board finds that the examiner's opinion is adequate and probative, notwithstanding the above noted wording.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (stating that "most of the probative value of a medical opinion comes from its reasoning").  

The Board acknowledges the Veteran's contentions that he suffers from residuals of the 1995 injury, including headaches and neurological symptoms, but finds that the preponderance of evidence is against a finding that he has had continuity of symptomatolgy since that injury.  He reported headaches in a post deployment questionnaire sometime after April 2003 (as that is the date of the form) but described those as occurring during deployment and did not indicate that he had headaches after that deployment.  Indeed, following the 1995 injury he did not complain of headaches or even mention the 1995 injury until many years after the 1995 injury, although there are numerous other reported conditions found in post 1995 treatment records.  He has never been diagnosed as having residuals of the February 1995 injury.  

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  In that decision, the Federal Circuit specifically stated "[n]or do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Id. at 1137.  In the instant case, the Board finds the considerable treatment records after the 1995 injury without reference to any symptoms of the head injury for many years to be more probative than any assertion by the Veteran, implied or otherwise, that there have been symptoms related to the injury continuously since service.  

The Board has reviewed the Veteran's service treatment records and notes that he was given multiple medical examinations and that he filled out multiple forms as to his health in the years after the February 1995 injury. 

 In a March 2003 Medical Review the Veteran did not complain of headaches or any residuals of his head injury, although he did report dental work and prescription medications for anxiety.  As mentioned above, an undated post deployment questionnaire from later than April 2003 includes the Veteran's report that during his deployment he developed 14 out of 21 symptoms, one of which was headaches.  He indicated in that form that of those listed 21 symptoms he then had (at the time he filled out the questionnaire) only one - muscle aches.  In an October 2003 Medical Review the Veteran did not report any symptoms related to the 1995 injury, but did report he took medication for his anxiety symptoms.  A report of medical examination from October 2003 includes that he had a normal clinical evaluation of his head and in an associated report of medical history the Veteran did not mention the 1995 injury.  In an August 2004 service treatment record the Veteran reported he had been diagnosed with a sleeping disorder for 2 years and prescribed medication to help with his symptoms.  He was seen again in December 2004 requesting a refill for his prescription sleep medication.  In a February 2005 Medical Review the Veteran reported he had pain in his left shoulder, a sleep disorder, and anxiety.  He did not report symptoms related to his head or indicate suffered from residuals of the February 1995 injury.  

After reviewing the service treatment record, there is no evidence in-service that the Veteran's insomnia or anxiety was related to his 1995 injury.  There is also no evidence that the Veteran was diagnosed, treated for, or complained of symptoms from his February 1995 head injury.  

A private treatment record from August 2001 noted the Veteran had anxiety and sleep disturbances related to stress in the National Guard.  In a February 2003 private treatment record he was seen with a history of an anxiety disorder.  A November 2003 VA treatment record includes the Veteran's report of trouble sleeping and anxiety beginning in 1999.  The Veteran was treated at the VA Medical Center in 2005 through 2006 for a bilateral pulmonary embolism.  In June 2006 the Veteran reported a history of lower back and left shoulder pain, as well as depression and anger.  He did not report the 1995 injury, or that he was suffering from residuals of this injury in any of these records.  In a March 2008 VA treatment record the Veteran reported headaches which had lasted 3-4 days, but had resolved.  As noted above, he did not report these had existed since service or that they had worsened since the 1995 injury

As demonstrated, these records contain references to numerous reported symptoms.  If the Veteran had chronic residuals of his in-service head injury, the Board would expect some reference to such residuals in the records prior to when he filed his claim; given that he reported many other medical conditions between February 1995 and when he filed his claim.  That there are reports of various symptoms but no reports of symptoms longstanding since 1995 tends to show that he has not had continuity of any symptoms since the 1995 injury.  Hence, the Board places very little probative weight on any statement, implied or otherwise, that he suffered continuous symptoms following the 1995 head injury.  

In an August 2008 VA psychology /neurology consultation report, a neuropsychologist conducted an examination involving cognitive and other psychological tests.  The clinician stated that the Veteran performed below cutoff scores for adequate effort on cognitive symptom validity testing and that the current testing result was most likely not an accurate representation of his actual cognitive abilities.  These reports are not favorable to a finding that the Veteran has residuals of an in-service head injury because the medical professional indicated that the test results were not an accurate representation of his cognitive abilities.  

In a July 2010 statements, "L.R.H." reported that he had known the Veteran for 15 years and that over the years the Veteran had mentioned that he had headaches.  In another July 2010 statement, "S.M." reported that she had known the Veteran for many years and that he had told her about his head injury.  She also reported that she was aware that the Veteran had headaches.  Neither of these statements are probative of a finding that the Veteran has had continuous headaches since service or that his headaches are related to an in-service injury.  Rather, these lay statements establish no more than what is already documented in the service and post service treatment records.  

For the reasons stated above, the Board gives greater weight to the contemporaneous medical records filed in this matter at the time of the injury and the records of treatment since the injury, than to any recent assertions that could be interpreted as contending that he has had continuity of symptoms since the February 1995 injury.  As discussed above, there are objective documents that indicate the Veteran was seen for many years after separation from service without complaints of headaches, although he was treated with various other symptoms.  With regard to the neurological complaints, it has been determined that these are more likely related to his psychiatric conditions and not his head injury.  

Also considered is the Veteran's opinion, apart from continuity of symptomatology, that he now has symptoms caused by the February 1995 injury.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Here, whether the Veteran now has any symptoms that are due to his injury sustained many years before he filed his claim is not a simple question.  Nor is it one that can be determined by mere observation.  Rather, as is clearly shown by the March 2011 expert opinion, medical expertise as to the course of symptoms following a given injury is required to determine whether the facts surrounding a given case indicate that the injury resulted in residuals.  Because there is no evidence that the Veteran has such expertise, the Board finds that his opinion in this regard is not competent evidence.  

In summary, the preponderance of the evidence shows that the Veteran has not had any residuals of the 1995 injury at any time since he filed his claim of entitlement to service connection that led to the appeal decided in this decision.  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a head injury is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


